                       Case 20-11947-MFW           Doc 111        Filed 08/24/20        Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
CHAPARRAL ENERGY, INC.,                                      : Case No. 16-11144 (LSS)
                                                             :
                           Reorganized Debtor. 1             :
                                                             :
------------------------------------------------------------ x
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
CHAPARRAL ENERGY, INC., et al., 2                            : Case No. 20-11947 (MFW)
                                                             :
                           Debtors.                          : (Jointly Administered)
                                                             :
                                                             :
------------------------------------------------------------ x

                          NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON AUGUST 26, 2020 AT 3:00 P.M. (ET)




    1   The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s
        federal tax identification number, is Chaparral Energy, Inc. (0941). The Reorganized Debtor’s address is 701
        Cedar Lake Blvd., Oklahoma City, OK 73114.
    2   The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors
        have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C.
        (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656);
        Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968);
        Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750);
        Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and
        Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK
        73114.



    RLF1 23885239v.1
                   Case 20-11947-MFW       Doc 111     Filed 08/24/20    Page 2 of 4




      This hearing will be held telephonically and by video. All parties wishing to appear
        must do so telephonically by contacting COURTCALL, LLC at 866-582-6878.
           Additionally, anyone wishing to appear by Zoom is invited to use the link
        below. All parties that will be arguing or testifying must appear by Zoom and
       CourtCall. Participants on CourtCall should dial into the call not later than 10
       minutes prior to the start of the scheduled hearing to insure a proper connection.

          PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING
            WILL BE MUTED AND THE ONLY AUDIO WILL BE THROUGH
                                COURTCALL.

                                 Topic: Chaparral Energy 20-11947
                          Time: August 26, 2020 at 3:00 p.m. (Eastern Time)

              Join ZoomGov Meeting: https://debuscourts.zoomgov.com/j/1608994484

                              Meeting ID: 160 899 4484 Passcode: 859256


I.       MATTER GOING FORWARD:

         1.        Joint Motion for the Entry of (A) a Preliminary Approval Order (I) Directing the
                   Application of Bankruptcy Rule 7032, (II) Preliminarily Approving the
                   Settlement, (III) Appointing the Settlement Administrator, (IV) Approving Form
                   and Manner of Notice to Class Members, (V) Certifying a Class, Designating a
                   Class Representative, and Appointing Class Counsel for Settlement Purposes
                   Only, (VI) Scheduling a Settlement Fairness Hearing, and (B) a Judgment Finally
                   Approving the Settlement [Docket Nos. 13 & 1619 – filed August 16, 2020]

                   Objection / Response Deadline: August 25, 2020 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                    A.    Informal comments from the Office of the United States Trustee for the
                          District of Delaware

                   Related Documents:

                   i.     Declaration of Jennifer M. Keough [Docket No. 14 & 1620 – filed August
                          16, 2020]

                   ii.    Joint Motion for Entry of an Order (I) Shortening the Notice Period and
                          Waiving Local Rule 9006-1(c)(ii) with Respect to the Joint Settlement
                          Motion and (II) Granting Related Relief [Docket No. 15 & 1621 – filed
                          August 16, 2020]


                                                   2
RLF1 23885239v.1
                   Case 20-11947-MFW        Doc 111     Filed 08/24/20    Page 3 of 4




                   iii.   Order (I) Shortening the Notice Period and Waiving Local Rule 9006-
                          1(c)(ii) with Respect to the Joint Settlement Motion and (II) Granting
                          Related Relief [Docket Nos. 91 & 1624 – entered August 18, 2020 and
                          August 19, 2020]

                   iv.    Notice of Hearing [Docket Nos. 104 & 1625 – filed August 19, 2020]

                   Status: The hearing on this matter is going forward.




                              [Remainder of Page Intentionally Left Blank]




                                                    3
RLF1 23885239v.1
                   Case 20-11947-MFW   Doc 111      Filed 08/24/20   Page 4 of 4




Dated: August 24, 2020
       Wilmington, Delaware
                                          /s/ Brendan J. Schlauch
                                          John H. Knight (No. 3848)
                                          Amanda R. Steele (No. 5530)
                                          Brendan J. Schlauch (No. 6115)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square
                                          920 North King St.
                                          Wilmington, Delaware 19801
                                          Telephone: 302-651-7700
                                          Fax: 302-651-7701
                                          E-mail: knight@rlf.com
                                                  steele@rlf.com
                                                  schlauch@rlf.com

                                          Proposed Counsel for Debtors and
                                          Debtors in Possession and Counsel to the
                                          Reorganized Debtor

                                          - and –

                                          Damian S. Schaible (admitted pro hac vice)
                                          James I. McClammy (admitted pro hac vice)
                                          Angela M. Libby (admitted pro hac vice)
                                          Jacob S. Weiner (admitted pro hac vice)
                                          DAVIS POLK & WARDWELL LLP
                                          450 Lexington Avenue
                                          New York, New York 10017
                                          Telephone: 212-450-4000
                                          Fax: 212-701-5800
                                          Email: damian.schaible@davispolk.com
                                                 james.mcclammy@davispolk.com
                                                 angela.libby@davispolk.com
                                                 jacob.weiner@davispolk.com

                                          Proposed Counsel for Debtors and
                                          Debtors in Possession




                                             4
RLF1 23885239v.1
